Citation Nr: 0625694	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2000, 
for service connection for CREST syndrome, claimed as 
undifferentiated connective tissue disorder, on a basis other 
than clear and unmistakable error in a May 1996 Board 
decision.

2.  Entitlement to an initial rating in excess of 10 percent 
for CREST syndrome.  

(The issue of whether a May 9 1996 Board of Veterans' Appeals 
decision denying service connection for an undifferentiated 
connective tissue disorder is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to October 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of the 
Veteran Affairs (VA) that awarded service connection for the 
veteran's CREST syndrome and a 10 percent disability 
evaluation, effective March 22, 2000.  

The veteran on his January 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated that he had read the statement 
of the case and was only appealing "the onset of a 
connective tissue problem while in the USMC."  However, in 
an attached statement he continued to express dissatisfaction 
with the disability evaluation assigned.  Therefore, the 
Board finds that the veteran has perfected an appeal with 
respect to the initial rating assigned for the disability, as 
well as the effective date for service connection for the 
disability.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

While the RO provided the veteran with a letter in May 2002 
that address the VCAA, this letter does not satisfy the 
notification requirements of the VCAA and the pertinent 
implementing regulation.  In particular, the letter is 
inadequate as it addresses the VCAA in the context of a claim 
for service connection and does not inform the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date or higher initial disability 
rating.  In addition, the veteran was neither informed of the 
evidence VA would obtain on his behalf, nor requested to 
provide evidence in his possession that pertains to his 
claims.  

In addition, the Board is of the opinion that the veteran 
should be afforded a VA examination to ascertain the current 
severity of his CREST syndrome.  In this regard, the Board 
notes that the veteran has not been afforded a VA examination 
with respect to Crest syndrome since 2002 and that 
examination was focused on determining the nature and 
etiology of the disorder rather than the degree of severity 
of the disorder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or AMC should also 
arrange for the veteran to be afforded a 
VA examination by a physician or 
physicians with appropriate expertise to 
determine the current degree of severity 
of his service-connected CREST disease.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner(s).  

The examiner(s) should describe all 
symptomatology due to the veteran's 
service-connected CREST disease.  
To the extent possible the manifestations 
of the service-connected disability 
should be distinguished from those of any 
other disorders present.  Any indicated 
studies should be performed.  

With respect to any current skin 
manifestations, the examiner should 
indicate the percentage of the veteran's 
body affected and the percentage of 
exposed areas, if any, affected.  The 
examiner should also comment on the 
duration and frequency of systemic 
therapy required, if any.  

The rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO or AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
AMC should issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


